DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of pre-AIA  35 U.S.C. 112, second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 1-5 is/are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1, claim 2, claim 5 and claims dependent thereon, the claims appear to lack the essential step (MPEP § 2172.01) of first inflating the cuff in response to the second determination, such omission amounting to a gap between the steps. Applicant discloses the blood pressure measurement methods utilized are the conventional Korotkoff or oscillometric methods, which each require first inflating a cuff before it is deflated. 
Additionally, the limitation "obtaining a second blood pressure measurement during the deflating" of claim 1 and the comparable limitations of claims 2 and 5 are indefinite. The use of the term "second…measurement" is unclear as the term second typically constitutes number two in a sequence of something. However, the only "first…measurement" appears to be obtained i.e., the "second" measurement) is obtained in the above-noted condition. Applicant discloses when risk of arrhythmia is high, a deflation-based BP measurement is performed "rather than" an inflation-based measurement (pg. 18, lines 3-24), indicating the above-noted second measurement is the only measurement obtained for high levels of arrhythmia risk. For the purpose of this Office action, the independent claims will be further discussed with the understanding that the "second blood pressure measurement" obtained in response to a determination that the likelihood that the subject will experience an arrhythmia during inflation of the cuff satisfies the threshold is the only measurement obtained when said condition is met (i.e., the use of the term "second" in this context does not require a "first" measurement is made). 
The examiner notes it may be clearer to amend the first and second measurement language of the claims to "inflation-based" and "deflation-based" measurements, respectively, consistent with the language used throughout the specification, which would obviate the above-noted issue with the use of the term "second." For example, with respect to claim 1, with the scope of: […] analyzing the filtered pressure signal to determine an inflation-based blood pressure measurement for the subject; and deflating the cuff over a first time interval without obtaining a deflation-based blood pressure measurement during the deflating; and […] obtaining a deflation-based blood pressure measurement during the deflating, and providing the deflation-based blood pressure measurement as output.

Allowable Subject Matter
Based on the above-noted understanding of the pending claims, claim(s) 1-5 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112 set forth in this Office action.
US 2012/0046561 A1 to Usuda (cited by Applicant) teaches/suggests a method comprising obtaining a first or inflation-based blood pressure (BP) measurement when a subject does not experience arrhythmia during inflation of a cuff and obtaining a second or deflation-based BP measurement when a subject experiences arrhythmia (¶ [0065]). Specifically, Usuda discloses obtaining a BP measurement during inflation, determining whether the BP values are appropriate or not due to presence of arrhythmia (¶ [0038]), and if the BP values are not appropriate, obtaining a second BP measurement during deflation (¶ [0040]) because deflation-based BP measurements are not as affected by presence of arrhythmia (¶ [0065]). However, Usuda does not teach first predicting a risk of arrhythmias during inflation of a cuff and deflating the cuff over a first time interval without obtaining a second BP measurement during the deflating in response to a determination that the likelihood that the subject will experience an arrhythmia during inflation of the cuff does not satisfy a threshold and obtaining a deflation-based BP measurement during the deflating in response to a determination that the likelihood that the subject will experience an arrhythmia during inflation of the cuff satisfies the threshold. Rather, as noted above, Usuda teaches analyzing an obtained inflation-based BP value to decide whether or not to perform a deflation-based BP value, as opposed to this decision being based on a risk assessed prior to performing any measurement as recited in the present claims. Additionally, while Usuda teaches filtering the pressure signal output (e.g., ¶ [0031]), Usuda does not teach filtering the pressure signal output in the manner claimed.
e.g., Usuda, teaches/suggests obtaining inflation-based measurements to which the techniques of Hersh could be predictably applied in order to improve BP estimation. US 2009/0043179 A1 to Melker teaches identifying a plurality of peaks in an autocorrelation function; and determining the heart rate of a subject based on the plurality of peaks as a suitable alternative method for determining a heart rate (¶ [0016]). 
Accordingly, the prior art of record does not teach and/or suggest, in combination with the remaining steps and/or elements, predicting, based on the pattern of arrhythmias for the subject, a likelihood that the subject will experience an arrhythmia during inflation of a cuff that is placed around a limb of the subject; in response to a determination that the likelihood that the subject will experience an arrhythmia during inflation of the cuff does not satisfy a threshold: obtaining an inflation-based BP measurement in the manner claimed and deflating the cuff over a first time interval without obtaining a second blood pressure measurement during the deflating; and in response to a determination that the likelihood that the subject will experience an arrhythmia during inflation of the cuff satisfies the threshold: deflating the cuff over a second time interval that is longer than the first time interval, obtaining a second blood pressure measurement during the deflating, and providing the second blood pressure measurement as output. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Meredith Weare whose telephone number is (571) 270-3957. The examiner can normally be reached on Monday - Friday, 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Tse Chen, can be reached on (571) 272-3672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Meredith Weare/Primary Examiner, Art Unit 3791